Citation Nr: 0023239	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-12 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran's alleged in-service stressors of casualties 
following attacks on an ammunitions dump in Long Binh and on 
a Da Nang airfield have been verified by service department 
records and published historical evidence.  

2.  The evidence includes a link, established by medical 
evidence, between current PTSD symptoms and in-service 
stressors that have been confirmed by credible supporting 
evidence. 


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The August 1965 induction and the July 1967 separation 
examination reports state that the veteran's psychiatric 
health was normal, and no pertinent defects or diagnoses were 
noted.  In August 1965, the veteran denied a history of 
nervous trouble of any sort.  In July 1967, the veteran 
denied a history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  

Service department records shows that the veteran's military 
occupational specialty was repairman.  In April 1966, the 
veteran was awarded a Vietnam Service Medal and a Vietnam 
Campaign Medal.  However, he actually served in Vietnam from 
October 1966 to May 1967.  

A February 1996 letter from a private clinical social worker 
states that the veteran received psychotherapy for PTSD from 
trauma experienced in Vietnam.  

The veteran told a February 1996 VA examiner that he was 
often in water in Vietnam.  

The veteran underwent a VA PTSD examination in September 1996 
by Dr. W.  The veteran reported that his job in Vietnam was 
to go into the bush to bury sensors.  He would walk through 
villages and give children candy.  Once he gave children 
candy in two boxes labeled morphine ampules.  A couple of 
days later, on his return, he found that the Viet Cong had 
cut off the arms of a number of children because it was 
thought that they were hiding medical supplies.  The veteran 
had dreams about this because he felt responsible.  He 
reported that he was under mortar attacks in Da Nang, Saigon, 
and Long Binh.  Without any training, he tried to help the 
wounded by piecing together body parts and attempting to stop 
the bleeding.  The veteran reported that, after service, he 
was with a woman for two and a half years.  The veteran felt 
that she and two of their children, just six months old, were 
killed in a drive-by shooting because he was into drugs then.  
He reported that he heard voices two weeks ago, yelling what 
the medics shouted, "Stop the bleeding!  Get the body 
parts!"  The diagnosis was PTSD.  The examiner noted that 
the veteran obtained a rather high score of 165 on the 
Mississippi scale for PTSD compared to 90 percent of PTSD 
cases scoring over 107.  The examiner stated that his overall 
impression was that the veteran had PTSD from his Vietnam 
experiences.  

The veteran's June 1997 notice of disagreement alleges that 
he was in swamps and water in Vietnam.  

Sometime in 1997, the veteran's representative provided an 
excerpt from an article entitled "Marine Operations in 
Vietnam."  The article states that during the early morning 
hours of February 27, 1967, about fifty Soviet-manufactured 
rockets hit the three-square-mild area in and around the Da 
Nang main airfield, killing 32 civilians and injuring 40.  At 
the Da Nang Air Base, five U.S. Army communications vans were 
destroyed.  Two airmen, eight soldiers, and one Marine were 
killed, and twenty-six other men were wounded.  

The veteran's July 1997 statement alleges that he helped to 
pull wounded and dead people from a bombed building in Long 
Binh and that he was in a mortar attack in Da Nang.  He 
alleged that he tried to stop the bleeding of the wounded.  
He alleged that he currently received Social Security 
Disability payments.  The veteran's August 1997 answers to a 
VA PTSD questionnaire alleged that, although he had no 
infantry badge or Purple Heart, he had served with infantry 
units as much as any infantry man.  

The veteran underwent a VA PTSD examination in September 1997 
by Dr. P.  The veteran reported that he went to Vietnam in 
1966.  His duties were to put in sensors and perform manual 
labor.  He reported that he was first stationed at Long Binh 
Base outside of Saigon.  He related a number of very violent 
war-related incidents.  He reported having just walked out of 
a bar in Saigon that exploded from a hidden bomb.  He 
reported that, about a month later, there was a mortar attack 
on the Long Binh Base.  A number of people were killed, and 
body parts were thrown around.  The veteran reported having 
to collect body parts into a pile to be sorted out later.  
The veteran reported having severe nightmares over an 
incident in the bush.  He had given some children candy in a 
box labeled as morphine medicine.  Members of his unit told 
him that the Viet Cong cut off the children's arms because 
they appeared to have harbored medications for the enemy.  
The veteran had severe nightmares, extreme anxiety, and 
flashbacks about these incidents.  The diagnosis was PTSD.  
The examiner opined that the veteran had some typical signs 
and symptoms of PTSD secondary to some very violent 
experiences and memories of his 8-month tour in Vietnam.  

A September 1997 letter from the Army states that it had not 
been able to document the attacks listed by the veteran.  
However, extracts of operational reports show that there were 
attacks against the Long Binh Ammunition Depot in February 
1967, an attack on the Da Nang Air Base in March 1967, and a 
Viet Cong terrorist attack in the Saigon area in April 1967.  
The Army was not able to document that the veteran assisted 
with casualties or that Vietnamese children were punished 
because he gave them candy.  

An August 1998 letter from the private clinical social worker 
states that the veteran participated in weekly individual and 
veterans group therapy.  The social worker opined that the 
veteran's symptoms of PTSD were a direct result of trauma in 
Vietnam.  Six other veterans in the therapy group stated that 
they believed the veteran's recitation of events.  A December 
1998 letter from the veteran's wife states that she also 
believed the veteran.  

The veteran and his wife, assisted by the veteran's 
representative, provided sworn testimony at a travel board 
hearing in July 2000.  The veteran testified that he 
completed advanced infantry training in late 1965.  He 
testified that he volunteered to go to Vietnam and was sent 
there in October 1966 although he had not received the proper 
security clearance.  He testified that his job was to work on 
telephones, and therefore, he was assigned to the 
cryptocommunications group.  He testified that around October 
1966 he saw a satchel attack of an ammunition dump in Long 
Binh that wounded and killed people.  He saw human body 
parts.  He testified that he was transferred to Da Nang in 
January 1967 where he saw a mortar attack on communications 
trailers.  He testified that he was in firefights in the 
jungle.  He believed that he was in Da Nang only about four 
weeks before he was ordered to leave because he had the wrong 
type of security clearance.  He testified that the air base 
was under a rocket attack as his plane took off for the 
United States.  The representative alleged that the veteran 
was promoted in December 1966 from a Private E-3 to a 
Specialist E-4 upon the recommendation of military personnel 
in Vietnam.  The veteran testified that too much time had 
passed for him to remember the names of the other five men 
with whom he consistently worked in Vietnam.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for such purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current PSTD disability.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  


Analysis

The claim of entitlement to service connection for PTSD is 
well grounded.  The medical evidence included a diagnosis of 
a current PTSD disability because the diagnosis was PTSD in 
February 1996, September 1996, September 1997, and August 
1998.  

The veteran alleged in-service stressors that he witnessed 
the deaths and dismemberment of civilians and military 
personnel in the bombing of a bar in Saigon, a satchel attack 
on an ammunitions dump in Long Binh, a mortar attack on 
communications trailers in Da Nang, and the amputation of the 
arms of children who had received candy from him in boxes 
labeled as medical supplies.  

The medical evidence included a nexus opinion that related 
current PTSD symptoms to the alleged in-service stressors.  
The September 1997 VA examiner noted the veteran's alleged 
in-service Vietnam stressors and opined that his PTSD 
symptoms were secondary to the violent experiences in 
Vietnam.  A diagnosis based on the veteran's history of a 
single episode of trauma, without other episodes of trauma in 
the history, is sufficient to well ground a claim.   
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  In 
addition, the veteran's private clinical social worker opined 
in February 1996 and August 1998 that the veteran's PTSD 
directly resulted from trauma in Vietnam.  Accordingly, the 
claim of entitlement to service connection for PTSD is well 
grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained the available service medical 
records and medical records from the VA and statements from 
the veteran's private clinical social worker.  The veteran 
received VA examinations, filed numerous lay statements with 
the RO, and provided sworn testimony at a travel board 
hearing.  The duty to assist, however, includes obtaining the 
veteran's Social Security Disability records because his July 
1997 statement alleged that he received Social Security 
Disability income, and the record does not show that the RO 
requested or obtained the veteran's Social Security 
Disability records.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990)  


Nonetheless, the claim may be adjudicated without the missing 
Social Security records because the current evidence is in 
approximate balance for and against service connection.  

Against service connection, service department records do not 
show actual combat.  The veteran was awarded the Vietnam 
Service and Campaign Medals before he went to Vietnam, and as 
a telephone repairman, he was not assigned to an infantry 
unit.  Nor could the service department confirm that the 
veteran had helped with casualties after mortar attacks and 
bombings or that the arms of Vietnamese children were 
amputated after they received candy from the veteran.  The 
veteran also told the September 1996 VA examiner that he felt 
responsible for the deaths of his girlfriend and two children 
approximately three years after service.  

In support of service connection, however, the service 
department confirmed that there were attacks on the Long Binh 
Ammunition Depot during the veteran's time in Vietnam, and he 
alleged that he saw a satchel attack on the ammunition dump 
in Long Binh.  The service department and a published history 
confirmed that there was a March 1967 attack on the Da Nang 
Air Base resulting in casualties and the destruction of five 
communications vans.  The veteran alleged that he worked with 
the cryptocommunications group and that he saw a mortar 
attack on communications trailers in Da Nang in early 1967.  
In addition, the veteran stated that he frequently worked in 
water and swampy areas, which is consistent with his 
allegation that he saw children while he was walking through 
villages to install sensors.  Although the veteran suffered 
as a result of the murders of his girlfriend and two 
children, the medical opinions from a private clinical social 
worker and two VA examiners linked his PTSD symptoms to 
traumatic Vietnam experiences rather than to the murders or 
any other post-service event.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection.  Accordingly, service connection is granted 
because PTSD was incurred in active service. 


ORDER

Entitlement to service connection for PTSD is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

